726 S.E.2d 848 (2012)
STATE
v.
Cedric TERRELL.
No. 18P02-2.
Supreme Court of North Carolina.
June 13, 2012.
Cedric Terrell, Polkton, for Terrell, Cedric.
Robert C. Montgomery, Special Deputy Attorney General, for State of North Carolina.
C. Colon Willoughby, Jr., District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 25th of May 2012 by Defendant to Appoint Counsel:
"Motion Dismissed as Moot by order of the Court in conference, this the 13th of June 2012."